NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-3529
                                       ___________

                                JUNIOR J. AUGUSTUS,
                                 a/k/a James Augustus,
                                                Petitioner

                                             v.

                           ATTORNEY GENERAL OF THE
                           UNITED STATES OF AMERICA,
                                           Respondent

                       ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A037-590-270 )
                     Immigration Judge: Honorable Mirlande Tadal
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 19, 2019

        Before: GREENAWAY, JR., RESTREPO and FUENTES, Circuit Judges

                              (Opinion filed: April 9, 2019)
                                     ___________

                                        OPINION *
                                       ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Junior J. Augustus is a citizen of Grenada who was admitted to the United States

as a lawful permanent resident in 1985. In January 2015, the Department of Homeland

Security (DHS) charged him with removability under 8 U.S.C. § 1227(a)(2)(A)(iii)

(aggravated felony) and (a)(2)(B)(i) (controlled substance offense) based on his two

controlled-substance convictions under New Jersey law. Augustus conceded the removal

charges against him but sought deferral of removal under the Convention Against Torture

(CAT). Following a hearing, an Immigration Judge (IJ) concluded that Augustus had

failed to demonstrate that it was more likely than not that he would be tortured if forced

to return to Grenada and denied relief. Augustus appealed to the Board of Immigration

Appeals (BIA), but, by order dated June 19, 2017, the BIA dismissed the appeal.

Augustus then moved the BIA for reconsideration. He asked the Board to revisit his

CAT claim and also to take his mental and physical health into account before sending

him back to Grenada. The BIA denied the motion on October 4, 2017. On October 10,

2017, Augustus filed this petition for review.

       We have jurisdiction pursuant to 8 U.S.C. § 1252(a). Our jurisdiction is limited to

constitutional claims and questions of law because Augustus was convicted of an

aggravated felony. See 8 U.S.C. §§ 1252(a)(2)(C), (D); Desai v. Att’y Gen., 695 F.3d

267, 269 (3d Cir. 2012). Our jurisdiction is also limited to review of the BIA’s denial of

the motion to reconsider. See Stone v. INS, 514 U.S. 386, 398-99 (1995) (holding that

the filing of a motion to reconsider does not toll the thirty-day period for petitioning for

review of the earlier merits decision).
                                              2
       Augustus’s sole argument on appeal is that his New Jersey controlled-substance

convictions do not qualify as “aggravated felonies” rendering him ineligible for

cancellation of removal under 8 U.S.C. § 1229b. Because Augustus did not apply for

cancellation of removal, we understand him instead to be challenging the BIA’s decision

that he was removable under § 1227(a)(2)(A)(iii) for having been convicted of an

aggravated felony. We may not review that decision, however, because our jurisdiction

is limited to review of the BIA’s subsequent decision denying Augustus’s motion for

reconsideration, which did not challenge his removability on this basis. See Stone, 514

U.S. at 398-99; see also 8 U.S.C. § 1252(d)(1) (“A court may review a final order of

removal only if—the alien has exhausted all administrative remedies available to the

alien as of right”).

       Accordingly, we will dismiss the petition for review. 1




1
 Petitioner’s “motion to continue” is granted. Petitioner’s motion to withdraw his
petition for review is dismissed as moot. Respondent’s motion to dismiss is dismissed as
moot.
                                            3